Case 3:20-cv-00151 Document1 Filed on 05/06/20 in TXSD Page 1 of 5

ER’S CIVIL RIGHTS COMPLAINT (Rev. 05/2015)

IN THE UNITED STATES DISTRICT COURT Southern Deere ag
FOR THE _Southen ___ DISTRICT OF TEXAS FILED
Calhlettna DIVISION MAY 06 202

Asinony NColfieicl 41056288 David J. Bradl
. Cl
cae Name and [ID Number % Clerk of Court
Mice Unit 4200

PM, GES Rasharon, Teas VI523

Place of Confinement

 

CASE NO.
(Clerk will assign the number)

 

“od Cones Governor Slate, ( ken R
Congvees AVE, FO. Sele Capp axkoy,

ae S. Walsadze BETS FO. Box { egeesl S00 W.iSh SL,
Demat s Name and Address n, texas 18711-2549

David Gutierez(Ghaivman Bawd & Raclows ¢ 2 Proc!
Daal Dale WainlWvight Chaivaan |
yer. abe Bis 20f W- lath St Sorte S00 “TERS Docu Coiminal Tastice

 

Defenddnt’s Name and Address | PO Box IZ05¢

Brian Collier Zee, Ditech peg-T) Aust, “Texas 18TI1— SOR4

Bee ‘aa. soe le. TBAZ- O87 _ Le! py
Defendant's Name and Ay ae By ricoh Haves Wh Sti bd Unrt

(DO NOT USE “ET AL.”) , Lara eS. 71663
/

INSTRUCTIONS - RE AD CAREFU LLY

 

NOTICE:
Your complaint is subject to dismissal unless it conforms to these instructions and this form.

1. To start an action you must file an original and one copy of your complaint with the court. You should keep
a copy of the complaint for your own records.

2. Your complaint must be legibly handwritten, in ink, or typewritten. You, the plaintiff, must sign and declare
under penalty of perjury that the facts are correct. If you need additional space, DO NOT USE THE REVERSE
SIDE OR BACK SIDE OF ANY PAGE. ATTACH AN ADDITIONAL BLANK PAGE AND WRITE ONIT.
3. Youmust file a separate complaint for cach claim you have unless the various claims are-all related to the same
incident or issue or are all against the same defendant, Rule 18, Federal Ruies of Civil Procedure. Make a short and
plain statement of your claim. Rule 8, Federal Rules of Civil Procedure.

4, When these forms are completed, mail the original and one copy to the clerk of the United States district court
for the appropriate district of Texas in the division where one or more named defendants are located, or where the
incident giving rise to your claim for relief occurred. If you are confined in the Texas Department of Criminal
Justice, Correctional Institutions Division (TDCJ-CID). the list labeled as ’*VENUE LIST™ is posted in your unit
law library. It is a list of the Texas prison units indicating the appropriate district court, the division and an address
list of the divisional clerks.

Rev. 05/15

 

 
 

q

Case 3:20-cv-00151 Document1 Filed on 05/06/20 in TXSD Page 2 of 5

FILING FEE AND IN FORMA PAUPERTS (IFP)

1. In order for your complaint to be filed, it must be-aceompanied by the statutory filing fee of.$350,00 plus an
administrative fee of $50.00 for a total fee of $400.00. |

2. Ifyou do not have the necessary funds to pay the fee in full at this time, youthay request permission to proceed
in forma pauperis. In this event you must complete the application to proceed in forma pauperis, setting forth
information to establish your inability to prepay the fees and costs or give security therefor. You must.also include
a current six-month history of your inmate trust account. Ifyou are an inmate.in TDCJ-CID, you can acquire the
application to proceed in forma pauperis and the certificate of inmate trust account, also known as in forma
pauperis data sheet, from the law library at your prison unit:

3. The Prison Litigation Reform Act of 1995 (PLRA) provides™... if a prisoner brings.a civil action or files an
appeal in forma pauperis, the prisoner shall be required to pay the full amount of a filing fee.” See 28 U.S.C.
§ 1915. Thus, the court is required to assess and, when funds exist, collect, the entire filing fee or an initial partial
filing fee and monthly installments until the entire amount of the filing fee has been paid by the prisoner. If you
submit the application to proceed in Jorma pauperis, the court will apply 28 U.S. C. § 1915 and, if appropriate,
assess and collect the entire fi i ting 3 tee oran initial partial filing fee, then mown installments from, your inmate trust
to cases s proceeding in forma, pauperis. \ oT

}
4. Ifyou intend to seek in forma pauperis status, do not send your complaint without an application to proceed
in. forma pauperis and the certificate of inmate trust account. Complete all .esséntial paperwork before submitting
it to the court.

- CHANGE OF ADDRESS

[tis your responsibility to inform the court of any change of address.and its effective date. Such notice should be
marked “NOTICE TO THE COURT OF CHANGE OF ADDRESS” and shall not include any motion for any,
other relief. Failure to filea NOTICE TO THE COURT OF CHANGE OF ADDRESS may result in the dismissal
of your complaint pursuant to Rule 41(b), Federal Rules of Civil Procedure.

I. PREVIOUS LAWSUITS:
A. Have you filed any other lawsuit in state or federal court relating to your imprisonment? __ _YES VIO
B. If your answer to “A” is “yes,” describe each lawsuit in the space-below. (if there is more than one
lawsuit, describe the additional lawsuits on another piece of paper, giving the same information.)

1. Approximate date of filing slawsul NA

 

2. Parties to previous lawsuit:
Plaintiff(s) Nz
Defendant(s) NJA_

 

 

 

 

 

3. Court: (If federal, name the district; if state, name ‘the county. )

4. Cause number: Aja

5. Name of judge to whom case was assigned: AJ [ih __. _ .

6. Disposition: (Was the.case dismissed, appealed, still pending?) N/& _
7.

Approximate date of disposition: N lA
fe

Rev. 05/15

bo
v

H.

HL.

IV.

Case 3:20-cv-00151 Document1 Filed on 05/06/20 in TXSD Page 3 of 5

PLACE OF PRESENT CONFINEMENT:_Srriatazllexw Unit 270 EM.£55. Roshatot T 47523

EXHAUSTION OF GRIEVANCE PROCEDURES:

Have you exhausted all steps of the institutional grievance procedure? See. Attached i
Ay Reqves
Attach a copy of your final step of the grievance procedure with the response supplied by the institution.

PARTIES.TO THIS SUIT:

_Biviagflleo_ ath igo
EM, LES Postavor, Texas 77582

B. Full name ofeach defendant, his official position, his place of employment, and his full mailing address.

PO. Box ee Askin: TAGS IST 2428

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

See Attached Ads ¢ Omissions

Defendant#2: Key Paxton Moray General Globe of Teic Zeo W184 1.7870
PO, Box 12548 . Aushia Teas 17-25%

Briefly describe the act(s} or omission(s) of this defendant which you claimed harmed you.

Sce Attached Ads é Omnmiss ions

Defendant #3: Diuid Gotivace(Chaivman Beard of Pardons £ Pareles
Prices Deaiels Se. Bldg. 204.W),14 St. Seite S60 Austin, lexas 32582

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

SegAltachea Ack EOmmissinS

Defendant#4: Dale. Weinivctant chaieman of Beart of Criminal. Ssh
6, Box (309¢ Austin ,THGs 7211 - 3De4

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

Sc. Attach Acti s Onmissins

Defendant #5: Brian Collier Exewwlive Diveckor t lori_ Davis “Institutional _Divietan
Po. Bex 44 Huntsville 9g Leas TIME. ~004G....

Briefly describe the act(s) or omission(s) of this de fendant which you claimed harmed you,

See Atlathied Acts é O.mmission

Deferdant ee Bridge Hayes (Klawden Stvinglhon) Unit

1200 FM. &S5
Reskavoo , tx Uk 27 523

Se Atlachel Acis & Omonssioo Rev. 05/15

 

 

 
Vv.

Vi.

VI.

Vill.

Case 3:20-cv-00151 Document1 Filed on 05/06/20 in TXSD Page 4of5

STATEMENT OF CLAIM:

State here in a short and plain statement the facts of your case, that is, what happened, where did it happen,

when did it happen, and who was involved. Describe how each defendant is involved. You need not give
any legal arguments or cite any cases or statutes. If you intend to allege anumber of related claims, number
and set forth each claim in a separate paragraph. Attach extra pages if necessary, but remember the
complaint must be stated briefly and concisely. IF YOU VIOLATE THIS RULE, THE COURT MAY

STRIKE YOUR COMPLAINT. “The EairHed ackendants Violates “the Plaja uff Eight Aotenbnen-
vt Nee Fvee. rem Cruel _and_Lnvsval psiderst, Toe cated erendank
oe 1 With | th Athbente, Tad E Ference, by Pe cing The Plaiat if Ta Imminent
clone of. Death qnd_: obicHion 7 coun ur 4, The Deleadeinhs “Fille co toll.
The Bvarocia. Obonty Wealth Departenent. They. ex. tinasPilag. tao 12 Coabicenel. Cex oP
COVIDIL. CAs 70. he: Sinaghellexa Lait Gad placi ciag “Them “In “The gpaeral | population
Civing Aveo_of None Infeded “Enmates_ and The plaintiff. As & Pvcalk ct The
rendanls  Archiens..,. The. plarnhf Praconia Covnby esideats 5 and. peisoa_gards
Ave. Leposed TD Uavcasondbles vist of Secieos.lrayaa .Ta Vidlation of The 5 orth

Foynendnen F. DF Deas 2 Tafechion To_COVib iG SEC AlacheA Ads § Domissiog

Of tach Dtberdant Tn debail-
RELIEF:

State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or
statutes.

The Plavatie Regge ork Reich [A Pretiminary “G

ae

GENERAL BACKGROUND INFORMATION:

A. State, in complete form, all names you have ever used or been known by including any and all aliases.

Awtheny Norman. ColGeel

B. List all TDCJI-C1D identification numbers you have ever been assigned and all other state or federal
prison or FBI numbers ever assigned te you.

Ansthoay Novraan Coffe “Theses 496090, 402389, 105628

SANCTIONS:

A. Have you been sanctioned by any court as a result of any lawsuit you have filed? = -YES “No

 

       

   

 

 

    

 

B. If your answer is “yes,” give the following information for every lawsuit in which sanctions were
imposed. (If more than one, use another piece of paper and answer the same questions.)

1. Court that imposed sanctions (if federal, give the district and division): NA
v

 

 

 

2. Case number: N/A
t
3. Approximate date sanctions were imposed: N/A. /
f
4. Have the sanctions been lifted or otherwise satisfied? N/A __.__ YES WENO
Rev. 05/15

 

 
 

 

Case 3:20-cv-00151 Document1 Filed on 05/06/20 in TXSD Page 5of5

C. Has any court ever warned or notified you that sanctions could be imposed? YES. .WNO

D. Ifyour answer is “yes,” give the following information for every lawsuit in which a warning was issued,

(if more than one, use another piece of paper and answer the same questions.)

1. Court thatissued warning (if federal, give the district and division): Wee
2. Case number: N/A

3. Approximate date warning was issued: Af fA
&

 

DATE S7riGgfelfleo U £200

Executed on: 427 20. Lithag. Al. Cfpulld Possoee

FM CSS Roshaven, Tk 27583
(Signature of Plaintiff)

PLAINTIFF’S DECLARATIONS

Go

Signed this

I declare under penalty of perjury all facts presented in this complaint and attachments thereto are true
and correct.

I understand, if I am released or transferred, it is my responsibility to keep the court informed of my
current mailing address and failure to do so may result in the dismissal of this lawsuit.

| understand [ must exhaust all available administrative remedies prior to filing this lawsuit.

[ understand I am prohibited from bringing an in forma pauperis lawsuit if] have brought three or more
civil actions or appeals (from a judgment in a civil action) in a court of the United States while
incarcerated or detained in any facility, which lawsuits were dismissed on the ground they were
frivolous, malicious, or failed to state a claim upon which relief may be granted, unless I am under
imminent danger of serious physical injury.

] understand even if] am allowed to proceed without prepayment of costs, 1 am responsible for the entire
filing fee and costs assessed by the court, which shall be deducted in accordance with the law from my
inmate trust account by my custodian until the filing fee is paid.

BG ayot_Adril 0 90
(Day) (month) (year)
Lithaag Y.- Coppell. # 10552ER
Foe low Nok ant (220

Pine oy TK TK. T7SKS

( LM: 685 Koshat-oa, of rae

WARNING: Plaintiff is advised any false or deliberately misleading information provided in response to the

above questions may result in the imposition of sanctions. The sanctions the court may impose include, but
are not limited to, monetary sanctions and the dismissal of this action with prejudice.

Rev. 05/15

 
